 Case 3:19-cv-00054-GMG Document 5 Filed 04/15/19 Page 1 of 1 PageID #: 65



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 MARTINSBURG


ROXUL USA, INC.,
a Delaware corporation,
d/b/a, “ROCKWOOL,”

             Plaintiff,
v.                                                   CIVIL ACTION NO.: 3:19-CV-54
                                                     (GROH)
BOARD OF EDUCATION
OF THE COUNTY OF JEFFERSON,
a West Virginia county board of education,

             Defendant.

                            ORDER SETTING HEARING

      Now before the Court is the Plaintiff’s Motion for a Temporary Restraining Order

or Preliminary Injunction [ECF No. 2], filed on April 12, 2019.     Upon review and

consideration, the Court hereby ORDERS that the parties appear before the Court for a

hearing on the motion on April 30, 2019, at 9:00 a.m. in the Martinsburg District Judge

Courtroom.

      The Clerk of Court is DIRECTED to transmit copies of this Order to all counsel of

record herein.

      DATED: April 15, 2019
